DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 6/04/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a lip mountain integrated with the inner cabin side harness insertion portion and having a lip mountain outer surface inclined so that an inner cabin side surface of the lip mountain outer surface is close to a central axis of the through hole rather than an outer cabin side surface of the lip mountain outer surface, the lip mountain outer surface being continuous from the inner cabin side surface to the outer cabin side surface; wherein the lip mountain outer surface slides on an inner circumference of the though hole during the grommet is mounted to the through hole of the vehicle body panel; a panel abutting portion that abuts on a periphery of the through hole on an the outer cabin side of the vehicle body panel; a connection portion that connects the lip mountain and the panel abutting portion; a working portion formed across the outer cabin side harness insertion portion and the panel abutting portion; a work pressing portion integrated with the outer cabin side harness insertion portion and the working portion; and a pressing surface portion that is integrated with the work pressing portion and protrudes toward the lip mountain, wherein when the work pressing portion is pressed toward the inner cabin side, the pressing surface portion abuts on the lip mountain and the lip mountain outer surface is moved toU.S. Patent Application No.: 16/563,796Attorney Ref. No.: 6006-0499Page 3 be inclined in a direction parallel to the central axis. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847